Citation Nr: 1620568	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for iritis and uveitis (also claimed as inflammation of the eye and vitreous floaters), to include as secondary to service-connected low back strain with history of ankylosing spondylitis.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from August 1977 to December 2007.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to ensure proper development of the Veteran's claim prior to adjudication by the Board.  Specifically, an addendum opinion is required to determine whether the Veteran's claimed iritis and uveitis are caused by or aggravated by his service-connected low back strain with history of ankylosis spondylitis.  

When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2015).  

The Veteran has claimed entitlement to service connection for iritis and uveitis (also claimed as inflammation of the eye and vitreous floaters).  He has reported recurring inflammation in his eyes since 1983 which requires anti-inflammatory medication and limits any activity requiring adequate eyesight, such as driving, reading, and daily work activities.  

The September 2009 RO decision on appeal denied the Veteran's claim because although there was a record of in-service treatment for intis and uveitis, no permanent residual or chronic disability was shown by service treatment records or post-service records.  

The April 2015 VA examiner stated that there was no diagnosis because the Veteran's iritis and uveitis had resolved, although she noted mild posterior synechiae and a sluggish pupil in the left eye which showed signs of previous iritis episodes.  She ultimately concluded that the Veteran's claimed iritis and uveitis was less likely than not incurred in or caused by active service and stated as a rationale that his recurrent uveitis was not caused by his in-service treatment for iritis/uveitis.  

However, the Board notes that neither the April 2015 VA examiner nor the RO's September 2009 denial acknowledged or discussed relevant service treatment records, including the January 1986 MEB, September 2007 report of medical assessment, and September 2007 separation examination which each document that the Veteran's chronic iritis began following his diagnosis of ankylosing spondylitis.  

Additionally, post-service private treatment records document the Veteran's ongoing problems, including chronic iritis and ankylosing spondylitis, and note that his history of recurrent iritis was normally treated by an ophthalmologist with steroids every fifteen months.  

Significantly, the Veteran is service-connected for low back strain with a history of ankylosing spondylitis from January 1, 2008.  As the record indicates that his recurrent iritis/uveitis may be associated with his service-connected ankylosing spondylitis, the Board finds that an adequate VA examination and opinion must be obtained upon remand in order to properly address a theory of secondary service connection.  See 38 C.F.R. § 3.310 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA opinion regarding the Veteran's claim of entitlement to service connection for iritis and uveitis (also claimed as inflammation of the eye and vitreous floaters), to include as secondary to service-connected low back strain with history of ankylosing spondylitis.  The entire claims file, to include a copy of this remand, must be made available to the examiner, and the examination report should include a review of such records.  All appropriate tests and studies should be accomplished, including a full VA examination if deemed necessary by the examiner, and all clinical findings should be reported in detail.  The physician should set forth all examination findings, along with a complete rationale for any conclusions reached.  

The examiner should provide an opinion as to the following:  

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's iritis and uveitis is proximately due to service-connected low back strain with history of ankylosing spondylitis?  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's iritis and uveitis has been aggravated by service-connected low back strain with history of ankylosing spondylitis?  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In providing the requested opinions, the examiner should consider, address, and reconcile the evidence of record, including service treatment records and the Veteran's lay assertions that his iritis/uveitis had onset during active service, following his diagnosis of ankylosing spondylitis, and have been continuously recurrent thereafter.  

2.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




